                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: jamie.combs@akerman.com
                                                            7    Attorneys for Bayview Loan Servicing, LLC
                                                            8
                                                            9                                  UNITED STATES DISTRICT COURT

                                                            10                                        DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 ASHER RICHARD COHEN, an individual,                  Case No. 2:20-cv-00190-APG-DJA
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                          Plaintiff,
AKERMAN LLP




                                                            13                                                        UNOPPOSED       MOTION     FOR
                                                                 v.                                                   EXTENSION OF TIME TO RESPOND TO
                                                            14                                                        COMPLAINT
                                                                 BAYVIEW LOAN SERVICING, LLC, a
                                                            15   Foreign Limited-Liability Company; EQUIFAX           (FIRST REQUEST)
                                                                 INFORMATION SERVICES, LLC, a Foreign
                                                            16   Limited-Liability Company; TRANS UNION,
                                                                 LLC, a Foreign Limited-Liability Company
                                                            17
                                                                          Defendants.
                                                            18

                                                            19            Pursuant to Fed. R. Civ. Pro. 6(b)(1)(A) and LR IA 6-1, Defendant Bayview Loan Servicing,

                                                            20   LLC requests an additional fourteen (14) days, up to and including April 10, 2020, to file its

                                                            21   response to the plaintiff's complaint, which is currently due on March 28, 2020. The complaint was

                                                            22   filed on January 28, 2020.

                                                            23            Under Fed. R. Civ. Pro. 6(b)(1)(A), the court may extend the time in which to respond to a

                                                            24   pleading if the request is made before the original time expires for good cause shown. Bayview

                                                            25   requests the additional time to continue investigating the allegations in the complaint. Undersigned

                                                            26   counsel conferred with counsel for Plaintiff regarding the extension, and counsel for Plaintiff

                                                            27   consents to an extension of the deadline.

                                                            28
                                                                 {38711120;1}
                                                            1             This is Bayview's first request for an extension of this deadline, and is not intended to cause

                                                            2    any delay or prejudice to any party.

                                                            3             DATED this _27th_ day of March, 2020.

                                                            4
                                                                      AKERMAN LLP
                                                            5
                                                                      _/s/ Jamie K. Combs_______________
                                                            6         DARREN T. BRENNER, ESQ.
                                                                      Nevada Bar No. 8386
                                                            7         JAMIE K. COMBS, ESQ.
                                                                      Nevada Bar No. 13088
                                                            8
                                                                      1635 Village Center Circle, Suite 200
                                                            9         Las Vegas, NV 89134

                                                            10        Attorneys for Bayview Loan Servicing, LLC
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                                IT IS SO ORDERED.
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13                                                  _________________________________
                                                                                                                UNITED
                                                                                                                Daniel J. STATES
                                                                                                                          Albregts DISTRICT COURT JUDGE
                                                            14
                                                                                                                United States Magistrate Judge
                                                            15                                                  DATED: __________________________
                                                                                                                DATED: March 30, 2020
                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                 {38711120;1}                                      2
